—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 11, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant lost her employment due to disqualifying misconduct. Part of claimant’s duties as a secretary included maintaining employee time records. The record includes claimant’s admission that she made manual changes to an employee’s computerized timekeeping record without authorization. An employee’s falsification of time records can constitute misconduct (see, Matter of Du Bois [Mellon Found. — Commissioner of Labor], 282 AD2d 858; Matter of Trahan [Commissioner of Labor], 273 AD2d 664). Claimant’s exculpatory explanation for her conduct presented a credibility issue for the Board to resolve (see, Matter of Huggins [Samaritan Med. Ctr. — Commissioner of Labor], 257 AD2d 877; Matter of Blake [Commissioner of Labor], 251 AD2d 840).
Cardona, P. J., Mercure, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.